In an action for a judgment declaring a part of section 41 of the Pari*696Mutuel Revenue Law (L. 1940, eh. 254, as amd.) unconstitutional and void, the appeal is from an order and judgment (one paper) granting respondent’s motion for judgment on the pleadings for the relief demanded in the complaint and denying appellant’s cross motion for judgment on the pleadings dismissing the complaint (Rules Civ. Prac., rule 112). Respondent applied to appellant for designation as a patrol judge at harness race meetings. The designation was denied because, although otherwise qualified, respondent refused to obtain a license from the United States Trotting Association, an Ohio corporation, as required by section 41. Special Term, in granting respondent’s motion, held the license requirement unconstitutional because the United States Trotting Association is a private membership corporation, not a duly constituted public agency of the State of New York, and, therefore, the licensing requirement is an unlawful delegation or relinquishment of legislative power. Order and judgment (one paper) unanimously affirmed, without costs. No opinion.
[7 Misc 2d 568.]
Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.